DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to communication received on 11/22/2021.
Claims 1, 8 and 15 were amended.
Claims 1-21 are pending.

Response to arguments
With respect to the 35 USC § 101 rejection; in light of applicant’s amendment the rejection is withdrawn.
With respect to the 35 USC § 103 rejection; 
With respect to the first argument, the applicant specifications page 27 lines 15-20 defines soft membership as “highly-accurate approximate comparator, which is referred to herein as a "soft-class membership" computation” which is a relative term to describe what the applicant is trying to achieve and has no defined meaning in the art, as the applicant is being their own lexicographer the term soft-class membership is interpreted broadly by the examiner.
With respect to the second argument, integers are a subset of a real numbers therefore the examiner mapping using integers is narrower than the real numbers recited by the applicant in the claims.
Arguments against Soriente are no longer applicable in light new grounds of rejection and the new limitation has been mapped below to reflect the argued and amended claim limitation.
Applicant’s arguments for claims 2, 9 and 16 were not persuasive. Fuzzy logic is a form of many-valued logic in which the truth value of variables may be any real number between 0 and 1. It is employed to handle the concept of partial truth, where the truth value may range between completely true and completely false. Fuzzy comparison is a broad term and while the prior art Klein does not explicitly say “fuzzy comparison” however it is performing a fuzzy comparison in Klein paragraphs ¶75-76, see also Klein ¶56 discloses that node values could be Boolean while Klein ¶58 discloses outcome nodes may be Boolean. Unless the applicant can narrow down the claims to show how the fuzzy comparison they are claiming might be different from a generic Boolean fuzzy comparison the rejection would be maintained. Additionally, in response to applicant claim that the examiner’s cited motivation “to provide a more accurate and reliable calculation” is hind-sight based is not persuasive for the following two reasons:
First, he cited reasoning is an advantage recited by the prior art, not based on the examiner’s hind-sight reasoning as claimed by the applicant. In the motivation the examiner cited Klein ¶3 explicitly discloses “conventional computer simulations created using expert models may be biased and unreliable
Second, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s arguments for claims 3, 10 and 17 are not persuasive, the examiner attempted in the mapping to show how a pair-wise comparison is used in sub-operations wherein SIMD could be used according to the prior art.
Applicant’s arguments for claims 4, 11 and 18 are moot in light of new grounds of rejection.
Applicant’s arguments for claims 5-7, 12-14 and 19-21 were not persuasive, although the cited paragraphs in the prior art do not explicitly use the word “converting”, however the actions performed by the prior art, as cited in the office action, demonstrate how the unbalanced tree structure is being modified to create a more balanced structure. Again, applicant would be advised to narrow down the claims to show how the converting is done if that is what they believe their invention is about.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Independent claims 1, 8 and 15 recite “wherein a sub-operation comprises a soft membership recursive computation using an evaluation function”. The examiner finds that the term “soft membership recursive computation” has no known meaning in the art. After reviewing the applicant’s specifications the examiner found in page 27 lines 15-20 recited “a highly-accurate approximate comparator, which is referred to herein as a "soft-class membership" computation”. Therefore, the claim limitation does not clarify how this accuracy is being performed that the applicant is broadly claiming. 
Dependent claims 2-7, 9-14 and 16-21 do not cure the deficiencies of the independent claims upon which they depend and are therefore rejected under 35 U.S.C. 112(b)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 8, 10-11, 15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tueno et al. (US 20210081807 A1) hereinafter referred to as Tueno in view of Rohloff et al. (US 20200151356 A1) hereinafter referred to as Rohloff.

With respect to claim 1, Tueno discloses: A method for privacy-preserving homomorphic inferencing, (Tueno ¶1 discloses “The subject matter described herein relates to techniques for evaluating machine learning models such as decision trees in a manner in which the privacy of data inputted into a model is maintained and, additionally, privacy of the model is maintained relative to the source of the input data.” Tueno ¶10 discloses “The decision tree can be homomorphically evaluated. An output of such evaluation can consist only of a ciphertext of a corresponding computation result (i.e., nothing else is included).”).
comprising: configuring a decision tree; (Tueno ¶5 discloses “A decision bit can be computed for each internal node and such computed decision bits can be aggregated for each leaf node along a corresponding path to such leaf node to determine whether one such leaf node has been reached by a classification algorithm” which is interpreted as a form of configuring a decision tree).
receiving an encrypted data; (Tueno ¶3 discloses “a server receives an encrypted input that encapsulates a data set”. In addition ¶34 discloses “A Brakerski-Gentry-Vaikuntanathan (BGV) type homomorphic encryption scheme can be used. Plaintexts can be encrypted using an integer representation (an integer xi is encrypted as xi) or a binary representation (each bit of the bit representation xib= xiµ . . . . xi1 is encrypted)” and encrypted bit “bi” wherein the encrypted bit could be mapped to the encrypted data point. Wherein the cited paragraph at the end recites, “Operations are replicated on all slots in a SIMD manner” which is understood by the examiner as a method to process data points in parallel).
performing homomorphic inferencing on the decision tree with respect to the encrypted data using a homomorphic comparison operation, (Tueno same ¶34 discloses “Smart and Vercauteren's ciphertext packing (SVCP) technique to pack many plaintexts in one ciphertext … relevant routines required to the homomorphic encryption scheme are: addition (SHEADD), multiplication (SHEMULT) and comparison (SHECMP)”. Additionally, Tueno ¶86-90 disclose examples of performing homomorphic calculation (or inferencing) using the “SHECMP” compatible with SVCP on decision nodes which are interpreted as part of the decision tree).
wherein, for a given decision node, the comparison operation comprises a plurality of sub-operations directed to conditional branches of the decision tree, (Tueno in view of the prior limitation and in addition to claim 6, which discloses “decision tree comprises a plurality of internal nodes that each comprise a test condition”, is interpreted that the comparison operation comprises plurality of sub-operations directed to individual leaf nodes. Wherein the nodes are containing a test condition).
wherein a sub-operation comprises a soft membership recursive computation using an evaluation function (Tueno ¶53 discloses “Decision Tree Evaluation (DTE) evaluates at each reached node v the decision b←[xatt(v)≥thr(v)] and moves either to the left (if b=0) or right (if b=1) subsequent node.” Wherein the decision is an evaluation of a node which is a sub-operation. Further support is recursively for A′ to get a set of subsets” and recites a multiplication function used as part of the evaluation process. The term “soft membership” is defined by the applicant in page 27 of their specifications document as “highly-accurate approximate comparator, which is referred to herein as a "soft-class membership" computation” which is interpreted as merely a description of the operation-desired level of accuracy on the applicant’s side, wherein the applicant is merely being their own lexicographer, therefore the term is not given a patentable weight while interpreted by the examiner).
and wherein the sub-operations and a decision resulting from the comparison operation occur on real number-valued features of the encrypted data; (Tueno ¶34 discloses “Plaintexts can be encrypted using an integer representation (an integer xi is encrypted as xi) or a binary representation (each bit of the bit representation xib= xiµ . . . . xi1 is encrypted)”. Additionally, for the sub-operations recited in the prior limitation above, Tueno ¶114 illustrated table 8 discloses involving integer values).
and returning an encrypted result. (Tueno ¶117 discloses “FIG. 2 is a process flow diagram 200 in which, at 210, a server receives an encrypted input that encapsulates a data set. Thereafter, at 220, the server generates a classification using a decision tree using the data set without decryption. The generated classification is then provided by the server to the client, at 230, to enable the client to decrypt the classification.” Which is interpreted that the server returns data to client in encrypted format after performing the operations mapped above).
Tueno does not explicitly recite that the data is a “data point”.
However, Rohloff in an analogous art discloses: receiving an encrypted data point; (Rohloff ¶0222 and ¶226 disclose the received “data points” are encrypted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tueno wherein the received data is a data point as disclosed by Rohloff in order to hide which data points are being operated over, see Rohloff ¶222.

With respect to claim 3, Tueno in view of Rohloff disclose: The method as described in claim 1 wherein pairwise comparisons implemented by the plurality of the sub-operations are carried out using a single instruction, multiple data (SIMD) operation. (in view of the independent claim mapping, additionally Tueno [0082] discloses “In some variations, SVCP SIMD technique can be used which allows packing many plaintexts into the same ciphertext so they can be manipulated together during homomorphic operations” wherein SVCP involves pairwise SHECMP comparison as disclosed by Tueno [0037]).

With respect to claim 4, Tueno in view of Rohloff disclose: The method as described in claim 1, wherein the decision resulting from the comparison operation is computed as a single ArgMax function for an aggregated set of confidence class values. (Rohloff ¶165-167 disclose performing the ArgMax operation on a decision “computation tree” reciting “multiplying the result of each test by a scalar, and then aggregate all the results using a MAX function (homomorphically).” Wherein later on Rohloff uses the calculations for an aggregated confidence of an outcome, for example Rohloff ¶328 discloses “Other tests may involve the calculation of some score trying to estimate a medical condition (e.g. the probability of having a certain disease or condition). Calculations may be performed using elementary operations described herein (e.g. linear weighted sum, or an aggregate between scores) to improve system performance and efficiency. Calculations based on logistic regression, for example, may be reduced to a linear weighted sum.”).

With respect to claim 8, Tueno discloses: An apparatus, comprising: a processor; computer memory holding computer program instructions executed by the processor, the computer program instructions configured to provide privacy-preserving homomorphic inferencing, (Tueno ¶1 discloses decision trees in a manner in which the privacy of data inputted into a model is maintained and, additionally, privacy of the model is maintained relative to the source of the input data.” Tueno ¶10 discloses “The decision tree can be homomorphically evaluated. An output of such evaluation can consist only of a ciphertext of a corresponding computation result (i.e., nothing else is included).”).
comprising: configuring a decision tree; (Tueno ¶5 discloses “A decision bit can be computed for each internal node and such computed decision bits can be aggregated for each leaf node along a corresponding path to such leaf node to determine whether one such leaf node has been reached by a classification algorithm” which is interpreted as a form of configuring a decision tree).
receiving an encrypted data; (Tueno ¶3 discloses “a server receives an encrypted input that encapsulates a data set”. In addition ¶34 discloses “A Brakerski-Gentry-Vaikuntanathan (BGV) type homomorphic encryption scheme can be used. Plaintexts can be encrypted using an integer representation (an integer xi is encrypted as xi) or a binary representation (each bit of the bit representation xib= xiµ . . . . xi1 is encrypted)” and encrypted bit “bi” wherein the encrypted bit could be mapped to the encrypted data point. Wherein the cited paragraph at the end recites, “Operations are replicated on all slots in a SIMD manner” which is understood by the examiner as a method to process data points in parallel).
performing homomorphic inferencing on the decision tree with respect to the encrypted data using a homomorphic comparison operation, (Tueno same ¶34 discloses “Smart and Vercauteren's ciphertext packing (SVCP) technique to pack many plaintexts in one ciphertext … relevant routines required to the homomorphic encryption scheme are: addition (SHEADD), multiplication (SHEMULT) and comparison (SHECMP)”. Additionally, Tueno ¶86-90 disclose examples of performing homomorphic calculation (or inferencing) using the “SHECMP” compatible with SVCP on decision nodes which are interpreted as part of the decision tree).
wherein, for a given decision node, the comparison operation comprises a plurality of sub-operations directed to conditional branches of the decision tree, (Tueno in view of the prior limitation and in addition to claim 6, which discloses “decision tree comprises a plurality of internal nodes that each comprise a test condition”, is interpreted that the comparison operation comprises plurality of sub-operations directed to individual leaf nodes. Wherein the nodes are containing a test condition).
wherein a sub-operation comprises a soft membership recursive computation using an evaluation function (Tueno ¶53 discloses “Decision Tree Evaluation (DTE) evaluates at each reached node v the decision b←[xatt(v)≥thr(v)] and moves either to the left (if b=0) or right (if b=1) subsequent node.” Wherein the decision is an evaluation of a node which is a sub-operation. Further support is found in Tueno ¶102-103 disclose a sub-operation reciting “This can be done recursively for A′ to get a set of subsets” and recites a multiplication function used as part of the evaluation process. The term “soft membership” is defined by the applicant in page 27 of their specifications document as “highly-accurate approximate comparator, which is referred to herein as a "soft-class membership" computation” which is interpreted as merely a description of the operation-desired level of accuracy on the applicant’s side, wherein the applicant is merely being their own lexicographer, therefore the term is not given a patentable weight while interpreted by the examiner).
and wherein the sub-operations and a decision resulting from the comparison operation occur on real number-valued features of the encrypted data; (Tueno ¶34 discloses “Plaintexts can be encrypted using an integer representation (an integer xi is encrypted as xi) or a binary representation (each bit of the bit representation xib= xiµ . . . . xi1 is encrypted)”. Additionally, for the sub-operations recited in the prior limitation above, Tueno ¶114 illustrated table 8 discloses involving integer values).
and returning an encrypted result. (Tueno ¶117 discloses “FIG. 2 is a process flow diagram 200 in which, at 210, a server receives an encrypted input that encapsulates a data set. Thereafter, at 220, the server generates a classification using a decision tree using the data set without decryption. The 
Tueno does not explicitly recite that the data is a “data point”.
However, Rohloff in an analogous art discloses: receiving an encrypted data point; (Rohloff ¶0222 and ¶226 disclose the received “data points” are encrypted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tueno wherein the received data is a data point as disclosed by Rohloff in order to hide which data points are being operated over, see Rohloff ¶222.

With respect to claim 10, Tueno in view of Rohloff disclose: The apparatus as described in claim 8 wherein pairwise comparisons implemented by the plurality of the sub-operations are carried out in the processor using a single instruction, multiple data (SIMD) operation. (in view of the independent claim mapping, additionally Tueno [0082] discloses “In some variations, SVCP SIMD technique can be used which allows packing many plaintexts into the same ciphertext so they can be manipulated together during homomorphic operations” wherein SVCP involves pairwise SHECMP comparison as disclosed by Tueno [0037]).

With respect to claim 11, Tueno in view of Rohloff disclose: The apparatus as described in claim 8, wherein the decision resulting from the comparison operation is computed as a single ArgMax function for an aggregated set of confidence class values. (Rohloff ¶165-167 disclose performing the ArgMax operation on a decision “computation tree” reciting “multiplying the result of each test by a scalar, and then aggregate all the results using a MAX function (homomorphically).” Wherein later on Rohloff uses the calculations for an aggregated confidence of an outcome, for example Rohloff ¶328 estimate a medical condition (e.g. the probability of having a certain disease or condition). Calculations may be performed using elementary operations described herein (e.g. linear weighted sum, or an aggregate between scores) to improve system performance and efficiency. Calculations based on logistic regression, for example, may be reduced to a linear weighted sum.”).

With respect to claim 15, Tueno discloses: A computer program product in a non-transitory computer readable medium for use in a data processing system to provide privacy-preserving homomorphic inferencing, (Tueno ¶1 discloses “The subject matter described herein relates to techniques for evaluating machine learning models such as decision trees in a manner in which the privacy of data inputted into a model is maintained and, additionally, privacy of the model is maintained relative to the source of the input data.” Tueno ¶10 discloses “The decision tree can be homomorphically evaluated. An output of such evaluation can consist only of a ciphertext of a corresponding computation result (i.e., nothing else is included).”).
comprising: configuring a decision tree; (Tueno ¶5 discloses “A decision bit can be computed for each internal node and such computed decision bits can be aggregated for each leaf node along a corresponding path to such leaf node to determine whether one such leaf node has been reached by a classification algorithm” which is interpreted as a form of configuring a decision tree).
receiving an encrypted data; (Tueno ¶3 discloses “a server receives an encrypted input that encapsulates a data set”. In addition ¶34 discloses “A Brakerski-Gentry-Vaikuntanathan (BGV) type homomorphic encryption scheme can be used. Plaintexts can be encrypted using an integer representation (an integer xi is encrypted as xi) or a binary representation (each bit of the bit representation xib= xiµ . . . . xi1 is encrypted)” and encrypted bit “bi” wherein the encrypted bit could be mapped to the encrypted data point. Wherein the cited paragraph at the end recites, “Operations are SIMD manner” which is understood by the examiner as a method to process data points in parallel).
performing homomorphic inferencing on the decision tree with respect to the encrypted data using a homomorphic comparison operation, (Tueno same ¶34 discloses “Smart and Vercauteren's ciphertext packing (SVCP) technique to pack many plaintexts in one ciphertext … relevant routines required to the homomorphic encryption scheme are: addition (SHEADD), multiplication (SHEMULT) and comparison (SHECMP)”. Additionally, Tueno ¶86-90 disclose examples of performing homomorphic calculation (or inferencing) using the “SHECMP” compatible with SVCP on decision nodes which are interpreted as part of the decision tree).
wherein, for a given decision node, the comparison operation comprises a plurality of sub-operations directed to conditional branches of the decision tree, (Tueno in view of the prior limitation and in addition to claim 6, which discloses “decision tree comprises a plurality of internal nodes that each comprise a test condition”, is interpreted that the comparison operation comprises plurality of sub-operations directed to individual leaf nodes. Wherein the nodes are containing a test condition).
wherein a sub-operation comprises a soft membership recursive computation using an evaluation function (Tueno ¶53 discloses “Decision Tree Evaluation (DTE) evaluates at each reached node v the decision b←[xatt(v)≥thr(v)] and moves either to the left (if b=0) or right (if b=1) subsequent node.” Wherein the decision is an evaluation of a node which is a sub-operation. Further support is found in Tueno ¶102-103 disclose a sub-operation reciting “This can be done recursively for A′ to get a set of subsets” and recites a multiplication function used as part of the evaluation process. The term “soft membership” is defined by the applicant in page 27 of their specifications document as “highly-accurate approximate comparator, which is referred to herein as a "soft-class membership" computation” which is interpreted as merely a description of the operation-desired level of accuracy on 
and wherein the sub-operations and a decision resulting from the comparison operation occur on real number-valued features of the encrypted data; (Tueno ¶34 discloses “Plaintexts can be encrypted using an integer representation (an integer xi is encrypted as xi) or a binary representation (each bit of the bit representation xib= xiµ . . . . xi1 is encrypted)”. Additionally, for the sub-operations recited in the prior limitation above, Tueno ¶114 illustrated table 8 discloses involving integer values).
and returning an encrypted result. (Tueno ¶117 discloses “FIG. 2 is a process flow diagram 200 in which, at 210, a server receives an encrypted input that encapsulates a data set. Thereafter, at 220, the server generates a classification using a decision tree using the data set without decryption. The generated classification is then provided by the server to the client, at 230, to enable the client to decrypt the classification.” Which is interpreted that the server returns data to client in encrypted format after performing the operations mapped above).
Tueno does not explicitly recite that the data is a “data point”.
However, Rohloff in an analogous art discloses: receiving an encrypted data point; (Rohloff ¶0222 and ¶226 disclose the received “data points” are encrypted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tueno wherein the received data is a data point as disclosed by Rohloff in order to hide which data points are being operated over, see Rohloff ¶222.

With respect to claim 17, Tueno in view of Rohloff disclose: The computer program product as described in claim 15 wherein pairwise comparisons implemented by the plurality of the sub-operations are carried out using a single instruction, multiple data (SIMD) operation. (in view of the independent claim mapping, additionally Tueno [0082] discloses “In some variations, SVCP SIMD HECMP comparison as disclosed by Tueno [0037]).

With respect to claim 18, Tueno in view of Rohloff disclose: The computer program product as described in claim 15, wherein the decision resulting from the comparison operation is computed as a single ArgMax function for an aggregated set of confidence class values. (Rohloff ¶165-167 disclose performing the ArgMax operation on a decision “computation tree” reciting “multiplying the result of each test by a scalar, and then aggregate all the results using a MAX function (homomorphically).” Wherein later on Rohloff uses the calculations for an aggregated confidence of an outcome, for example Rohloff ¶328 discloses “Other tests may involve the calculation of some score trying to estimate a medical condition (e.g. the probability of having a certain disease or condition). Calculations may be performed using elementary operations described herein (e.g. linear weighted sum, or an aggregate between scores) to improve system performance and efficiency. Calculations based on logistic regression, for example, may be reduced to a linear weighted sum.”).

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tueno and Rohloff as applied to claims 1, 3-4, 8, 10-11, 15, and 17-18 above, and further in view of Klein et al. (US 20150339415 A1) hereinafter referred to as Klein.

With respect to claim 2, Tueno in view of Rohloff disclose: The method as described in claim 1 
They do not explicitly disclose the rest of the claim.
However, Klein in an analogous art discloses: wherein the comparison operation is a fuzzy comparison, and at least one sub-operation performs a pairwise comparison on floating point values. fuzzy cognitive map similar to the nodes connected by edges in FIG. 2. In step 308, each assembled model can be validated by respective experts, or other experts”. Moreover, Klein [0075] discloses “A single pairwise comparison input to the algorithm contains two edges and feedback indicates, among other things, which edge is stronger and by how much. The output is a numeric edge weight. These inputs and outputs may correspond to floating point values in a range [0, 1]. In some embodiments, a graph-based traversal approach can be used to compute weights when feedback about a set of pairwise comparisons is not complete (i.e., when a crowd member did not provide feedback on all comparisons in a batch). The graph-based traversal approach identifies the largest connected graph formed by the pairwise comparisons that the crowd member provided, and computes weights for edges not contained in a provided comparison by finding paths that connect those edges through a comparison that was provided” which is interpreted that one sub-operation performs pairwise comparison on floating point values).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tueno and Rohloff as combined above wherein the comparison operation is a fuzzy comparison, and at least one sub-operation performs a pairwise comparison on floating point values as disclosed by Klein to provide a more accurate and reliable calculation used in a model, see Klein [0003 and 0075].

With respect to claim 9, Tueno in view of Rohloff disclose: The apparatus as described in claim 8 
They do not explicitly disclose the rest of the claim.
However, Klein in an analogous art discloses: wherein the comparison operation is a fuzzy comparison, and at least one sub-operation performs a pairwise comparison on floating point values. (Klein [0050] discloses “A representative graphical format may be a fuzzy cognitive map similar to the nodes connected by edges in FIG. 2. In step 308, each assembled model can be validated by respective pairwise comparison input to the algorithm contains two edges and feedback indicates, among other things, which edge is stronger and by how much. The output is a numeric edge weight. These inputs and outputs may correspond to floating point values in a range [0, 1]. In some embodiments, a graph-based traversal approach can be used to compute weights when feedback about a set of pairwise comparisons is not complete (i.e., when a crowd member did not provide feedback on all comparisons in a batch). The graph-based traversal approach identifies the largest connected graph formed by the pairwise comparisons that the crowd member provided, and computes weights for edges not contained in a provided comparison by finding paths that connect those edges through a comparison that was provided” which is interpreted that one sub-operation performs pairwise comparison on floating point values).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tueno and Rohloff as combined above wherein the comparison operation is a fuzzy comparison, and at least one sub-operation performs a pairwise comparison on floating point values as disclosed by Klein to provide a more accurate and reliable calculation used in a model, see Klein [0003 and 0075].

With respect to claim 16, Tueno in view of Rohloff disclose: The computer program product as described in claim 15 
They do not explicitly disclose the rest of the claim.
However, Klein in an analogous art discloses: wherein the comparison operation is a fuzzy comparison, and at least one sub-operation performs a pairwise comparison on floating point values. (Klein [0050] discloses “A representative graphical format may be a fuzzy cognitive map similar to the nodes connected by edges in FIG. 2. In step 308, each assembled model can be validated by respective experts, or other experts”. Moreover, Klein [0075] discloses “A single pairwise comparison input to the floating point values in a range [0, 1]. In some embodiments, a graph-based traversal approach can be used to compute weights when feedback about a set of pairwise comparisons is not complete (i.e., when a crowd member did not provide feedback on all comparisons in a batch). The graph-based traversal approach identifies the largest connected graph formed by the pairwise comparisons that the crowd member provided, and computes weights for edges not contained in a provided comparison by finding paths that connect those edges through a comparison that was provided” which is interpreted that one sub-operation performs pairwise comparison on floating point values).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tueno and Rohloff as combined above wherein the comparison operation is a fuzzy comparison, and at least one sub-operation performs a pairwise comparison on floating point values as disclosed by Klein to provide a more accurate and reliable calculation used in a model, see Klein [0003 and 0075].

Claims 5-7, 12-14, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tueno and Rohloff as applied to claims 1, 3-4, 8, 10-11, 15, and 17-18 above, and further in view of Krutsch et al. (US 20190005396 A1) hereinafter referred to as Krutsch.

With respect to claim 5, Tueno in view of Rohloff disclose: The method as described in claim 1 
They do not explicitly recite “unbalanced decision tree”.
However, Krutsch in an analogous art discloses: wherein configuring the decision tree converts an unbalanced decision tree into the decision tree. (Krutsch [0061] disclsoes “highly unbalanced decision tree, the result of T1 determines whether the data is to be classified as R0 or not”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tueno and Rohloff as combined above wherein configuring the decision tree converts an unbalanced decision tree into the decision tree as disclosed by Krutsch to increase speed when doing an evaluation in a decision tree, see Krutsch [0002-0004].

With respect to claim 6, Tueno in view of Rohloff and Krutsch disclose: The method as described in claim 5 further including applying a packing function to one or more entries in at least one of: an encrypted feature set, and a threshold data set, to generate a packed ciphertext. (Tueno [0034] disclsoes “The encryption scheme as required herein can support Smart and Vercauteren's ciphertext packing (SVCP) technique to pack many plaintexts in one ciphertext” which is interpreted as using SVC Packing using an encrypted feature set to generate a ciphertext).

With respect to claim 7, Tueno in view of Rohloff and Krutsch disclose: The method as described in claim 6 further including rearranging one or more entries in the packed ciphertext prior to executing the comparison operation. (Tueno [0039-0042] disclose “If ciphertext packing is enabled, then it is also assumed that the encryption supports shift operations. Given a packed ciphertext b1| . . . |bs, the shift left operation SHESHIFTL shifts all slots to the left by a given offset, using zero-fill, i.e.,: SHESHIFTL([b1| . . . |bs],i)=[bi| . . . |bs|0| . . . |0N. The shift right operation is defined similarly for shifting to 

With respect to claim 12, Tueno in view of Rohloff disclose: The apparatus as described in claim 8 
They do not explicitly recite “unbalanced decision tree”.
However, Krutsch in an analogous art discloses: wherein the computer program instructions are further configured to convert an unbalanced decision tree into the decision tree. (Krutsch [0061] disclsoes “highly unbalanced decision tree, the result of T1 determines whether the data is to be classified as R0 or not”. Furthermore, Krutsch [0062] discloses “Now turning to FIG. 5, which illustrates a truth table according to the decision tree shown in FIG. 4. Once again, the classification or result corresponding to any and all of the 16 combinations of test results at each node are shown to the left of each and every possible value of the n-bit word. In this instance the table is (somewhat) more balanced that that shown in FIG. 3, and there are is no individual test which uniquely identifies a result or specific classification.” Wherein the cited figures and paragraphs explain how configuring the tree balances it).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tueno and Rohloff as combined above wherein configuring the decision tree converts an unbalanced decision tree into the decision tree as disclosed by Krutsch to increase speed when doing an evaluation in a decision tree, see Krutsch [0002-0004].

With respect to claim 13, Tueno in view of Rohloff and Krutsch disclose: The apparatus as described in claim 12 wherein the computer program instructions are further configured to apply a ciphertext packing function to one or more entries in at least one of: an encrypted feature set, and a threshold data set, to generate a packed ciphertext. (Tueno [0034] disclsoes “The encryption scheme 

With respect to claim 14, Tueno in view of Rohloff and Krutsch disclose: The apparatus as described in claim 13 wherein the computer program instructions are further configured to rearrange one or more entries in the packed ciphertext prior to executing the comparison operation. (Tueno [0039-0042] disclose “If ciphertext packing is enabled, then it is also assumed that the encryption supports shift operations. Given a packed ciphertext b1| . . . |bs, the shift left operation SHESHIFTL shifts all slots to the left by a given offset, using zero-fill, i.e.,: SHESHIFTL([b1| . . . |bs],i)=[bi| . . . |bs|0| . . . |0N. The shift right operation is defined similarly for shifting to the right.” The shift left/right is mapped to the rearranging. Then, it is understood by the examiner from Tueno [0050-0053] that the comparison is a step that follows the rearranging).

With respect to claim 19, Tueno in view of Rohloff disclose: The computer program product as described in claim 15 
They do not explicitly recite “unbalanced decision tree”.
However, Krutsch in an analogous art discloses: wherein the computer program instructions convert an unbalanced decision tree into the decision tree. (Krutsch [0061] disclsoes “highly unbalanced decision tree, the result of T1 determines whether the data is to be classified as R0 or not”. Furthermore, Krutsch [0062] discloses “Now turning to FIG. 5, which illustrates a truth table according to the decision tree shown in FIG. 4. Once again, the classification or result corresponding to any and all of the 16 combinations of test results at each node are shown to the left of each and every possible value of the n-bit word. In this instance the table is (somewhat) more balanced that that shown in FIG. 3, and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tueno and Rohloff as combined above wherein configuring the decision tree converts an unbalanced decision tree into the decision tree as disclosed by Krutsch to increase speed when doing an evaluation in a decision tree, see Krutsch [0002-0004].

With respect to claim 20, Tueno in view of Rohloff and Krutsch disclose: The computer program product as described in claim 19 wherein the computer program instructions configure the decision tree by applying a packing function to one or more entries in at least one of: an encrypted feature set, and a threshold data set, to generate a packed ciphertext. (Tueno [0034] disclsoes “The encryption scheme as required herein can support Smart and Vercauteren's ciphertext packing (SVCP) technique to pack many plaintexts in one ciphertext” which is interpreted as using SVC Packing using an encrypted feature set to generate a ciphertext).

With respect to claim 21, Tueno in view of Rohloff and Krutsch disclose: The computer program product as described in claim 20 wherein the computer program instructions rearrange one or more entries in the packed ciphertext prior to executing the comparison operation. (Tueno [0039-0042] disclose “If ciphertext packing is enabled, then it is also assumed that the encryption supports shift operations. Given a packed ciphertext b1| . . . |bs, the shift left operation SHESHIFTL shifts all slots to the left by a given offset, using zero-fill, i.e.,: SHESHIFTL([b1| . . . |bs],i)=[bi| . . . |bs|0| . . . |0N. The shift right operation is defined similarly for shifting to the right.” The shift left/right is mapped to the rearranging. Then, it is understood by the examiner from Tueno [0050-0053] that the comparison is a step that follows the rearranging).

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Majumdar (US 20160173124 A1) ¶81 discloses a homomorphic space, wherein ¶89, ¶120 and ¶146 disclose converting a tree in a situation where there is an unbalanced binary tree
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322. The examiner can normally be reached Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                                        

/Michael Simitoski/Primary Examiner, Art Unit 2493